Citation Nr: 0206075	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to June 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In July 2000, the Board remanded the veteran's claim to the 
RO for additional development.  At that time, the Board 
pointed out that the veteran reported in April 2000, that he 
had problems with dizziness, headaches, bedwetting, muscle 
spasms, twitching, and vision problems, as a result of 
inservice injuries.  The Board noted that it construed these 
assertions as giving rise to issues of increased ratings for 
service-connected residuals of a concussion and psychosocial 
reaction manifested by headaches; whether new and material 
evidence has been submitted to reopen a claim for service 
connection for dizziness; and service connection for 
bedwetting, twitching and vision problems.  These matters are 
again referred to the RO for appropriate action.  In 
addition, the Board notes that while the case was in remand 
status, the veteran underwent a VA disability evaluation for 
his bilateral defective hearing.  During that examination, 
the VA examiner noted that the veteran had tinnitus in both 
ears that was chronic with onset in 1979.  The examiner 
concluded that the tinnitus was the result of noise exposure 
and the concussion and contusion that the veteran had in 
service.  While this provides a nexus opinion concerning a 
currently diagnosed tinnitus and service, neither the veteran 
nor his representative has submitted a formal claim for 
service connection for tinnitus.  However, the Board finds 
that the record reasonably raises a claim of entitlement to 
service connection for tinnitus, and the matter is referred 
to the RO for the appropriate action.   

The claim regarding an increased evaluation for bilateral 
defective hearing has been returned to the Board and is ready 
for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran has level III hearing in the right ear and 
level II hearing in the left ear under the old criteria.  

3.  Using Table VIA, the veteran has level VI hearing in the 
right ear.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
bilateral defective hearing have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85,4.86, Table VI a, Diagnostic 
Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim, and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, as to 
notice, the Board notes that the veteran was informed in the 
October 1998 statement of the case (SOC), and the February 
1999 and November 2001 supplemental statements of the case 
(SSOC) of the evidence necessary to substantiate his claim.  
As to the duty to assist, the veteran has undergone VA 
examinations to evaluate his disability, including one 
requested in the above noted Board remand.  

Thus, in light of the above, the Board concludes that the 
appellant has had notice and that VA has assisted the veteran 
appropriately.  There is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

The Board notes that disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) currently found in 38 C.F.R. 
Part 4 (2001).  The Board attempts to determine the extent to 
which the veteran's service-connected bilateral hearing 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
revised rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI and VII.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87. See 64 Fed. Reg. 25202- 
25210 (1999).  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions. 
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz. 38 C.F.R. § 4.86 (2001).

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech. 38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from Level I to Level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
(hereafter Rating Schedule) establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  See 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 
6100 to 6110 (1998).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  See 38 C.F.R. § 4.85 (2001).

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately; and (b) when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  Tables VI-VII are unchanged. 38 C.F.R. 
§ 4.86 (2001).

As previously noted, under the former and amended criteria at 
38 C.F.R. § 4.85, Tables VI & VII (1998 & 2001), hearing 
impairment is evaluated based upon the average puretone 
decibel loss and the percent of speech discrimination.  These 
values are then translated into a numerical designation in 
order to evaluate the degree of disability.  The Board notes 
that in the present case, the RO has considered the veteran's 
claim under the old and new criteria.  


The Evidence

In June 1998, the veteran underwent a VA audiological 
consultation.  He complained of decreased hearing.  It was 
noted that he had been issued binaural hearing aids in 1991 
and that new hearing aids were ordered in February 1996, but 
that the veteran did not return for a fitting.  The examiner 
noted that the veteran's hearing was within normal limits in 
both ears to 1500 Hertz and then severe to profound in the 
right ear and mild to moderate in the left ear.  Impressions 
for hearing aids were made.  

On the authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
70
90
95
LEFT
10
20
35
55
55







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that the veteran had a severe 
sensorineural hearing loss at 2000 hertz and above with fair 
speech discriminations in the right ear and a mild to 
moderate sensorineural hearing loss at 2000 Hertz and above 
in the left ear.  


On the authorized audiological evaluation in September 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
75
95
100
LEFT
15
25
40
55
55







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and in the left ear.  

In a November 2000 document, a VA examiner noted that the 
claims file had been reviewed.  It was stated that in 
response to a question as to the veteran's ability to work or 
perform routine tasks, in his left ear he has only mild to 
moderate high frequency loss with a severe to profound loss 
on the right.  It was stated that this degree of loss should 
permit the veteran to hear and understand work-related verbal 
instructions in normal amounts of background noise, 
especially if he is looking at the talker.  It was stated 
that if he wore the hearing aids provided by VA, they should 
make speech understanding easier even in environments having 
some background noise.  It was opined that Table VIA should 
not have to be used in this case since it is meant for cases 
where the veteran's speech is unintelligible to the examiner 
or when the veteran is uncooperative in responding to verbal 
test items on the CNC Word Lists.  It was noted that this was 
not the case here since the veteran was most cooperative and 
demonstrated relatively good word recognition ability.  It 
was also noted that in the past nine years there has been no 
significant change in the veteran's word recognition score 
which have varied from 84 to 92 percent.  

The Board notes that a VA examiner has stated that Table VIA 
should not have to be used in this case.  However, the Board 
notes that 38 C.F.R. § 4.85 states that Table VIA may be used 
when indicated under the provisions of 38 C.F.R. § 4.86.  As 
will be explained, such is the case in this instance.  

Based on a thorough review of the record, the Board finds 
that the evidence is supports a finding that an increased 
evaluation to 10 percent is warranted.  Here, the application 
of the newly revised provisions of 38 C.F.R. § 4.86(b) 
entitle the veteran to a higher numeric designation of his 
hearing impairment of the right ear, as the clinical data 
show his pure-tone thresholds to be 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  Given this 
medical evidence, 38 C.F.R. § 4.86(b) permits the veteran's 
impairment to be numerically designated under Table VIA.  If 
this designation proves more favorable to the veteran than 
the level of impairment already derived through the standard 
application of Table VI, then the higher evaluation will be 
utilized in arriving at the veteran's rating percentage. 
Applying the medical evidence of record, Table VIA, relying 
on only the pure tone threshold, designates the veteran's 
right ear impairment as being at Level VI.  As this level 
exceeds the level of impairment assignable using Table VI, 
the designation of Table VIA controls, and the impairment for 
the right ear is Level VI.  Therefore, taking the newly-
derived Level VI designation of the right ear and the Level 
II designation of the left ear, and applying this to 
percentage evaluation under 38 C.F.R. § 4.85 Table VII, it 
can be seen that the result is a rating of 10 percent.   
Therefore the disability warrants an increased evaluation to 
10 percent.  38 C.F.R. § 4.85, Table VII.  

The veteran has pointed out that he must use hearing aids.  
Concerning hearing aids, the evaluations derived from the 
Ratings Schedule are intended to make allowance for 
improvement by hearing aids.  Accordingly, the need for a 
hearing aid does not serve as a basis for the award of an 
increased evaluation.  38 C.F.R. § 4.86 (1998), § 4.85(a) 
(2001).

The veteran has argued that his bilateral hearing loss has 
affected his ability to work.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (2001), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that a VA examiner has opined, after 
a review of the claims file, that the degree of the veteran's 
hearing loss would permit him to hear and understand work 
related verbal instructions and that the VA issued hearing 
aids should make speech understanding easier even in 
environments having some background noise.   Thus, as is 
apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance. 


ORDER

An increased evaluation to 10 percent for bilateral defective 
hearing is granted subject to controlling regulations 
governing the payment of monetary benefits.      



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

